Name: Commission Decision (EU) 2018/1094 of 1 August 2018 confirming the participation of the Netherlands in the enhanced cooperation on the establishment of the European Public Prosecutor's Office
 Type: Decision
 Subject Matter: organisation of the legal system;  European construction;  European Union law;  criminal law;  Europe
 Date Published: 2018-08-02

 2.8.2018 EN Official Journal of the European Union L 196/1 COMMISSION DECISION (EU) 2018/1094 of 1 August 2018 confirming the participation of the Netherlands in the enhanced cooperation on the establishment of the European Public Prosecutor's Office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 328(1) and 331(1) thereof, Having regard to Council Regulation (EU) 2017/1939 of 12 October 2017 implementing enhanced cooperation on the establishment of the European Public Prosecutor's Office (the EPPO) (1), Having regard to the notification by the Netherlands of its intention to participate in the enhanced cooperation on the establishment of the EPPO by letter dated 14 May 2018, Whereas: (1) On 3 April 2017, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Finland, France, Germany, Greece, Lithuania, Luxembourg, Portugal, Romania, Slovakia, Slovenia and Spain notified the European Parliament, the Council and the Commission that they wished to establish enhanced cooperation regarding the setting up of the EPPO. In addition, by letters of 19 April 2017, 1 June 2017, 9 June 2017 and 22 June 2017 respectively, Latvia, Estonia, Austria and Italy indicated their wish to participate in the establishment of that enhanced cooperation. (2) On 3 April 2017, the authorisation to proceed with enhanced cooperation referred to in Article 20(2) of the Treaty on European Union (TEU) and Article 329(1) of the Treaty on the Functioning of the European Union (TFEU) was deemed to be granted in accordance with the third subparagraph of Article 86(1) TFEU. (3) On 12 October 2017, the Council adopted Regulation (EU) 2017/1939 implementing enhanced cooperation on the establishment of the EPPO. (4) On 20 November 2017, Regulation (EU) 2017/1939 entered into force. The EPPO should assume its investigative and prosecutorial tasks on a date to be determined by a decision of the Commission on a proposal of the European Chief Prosecutor once the EPPO is set up, which cannot be earlier than three years after the date of entry into force of that Regulation. (5) Regulation (EU) 2017/1939 does not prescribe any particular conditions of participation in the enhanced cooperation on the establishment of the EPPO. (6) In accordance with the first subparagraph of Article 120(2) of Regulation (EU) 2017/1939, the EPPO is to exercise its competence with regard to any offence within its competence committed after the date on which Regulation (EU) 2017/1939 has entered into force. For offences referred to in Articles 22 and 23 of Regulation (EU) 2017/1939 that are not already subject to the competence of the EPPO since the initial entry into force of that Regulation, the EPPO should therefore exercise its competence as regards the territory or nationals of the Netherlands, after the entry into force of that Regulation in the Netherlands, HAS ADOPTED THIS DECISION: Article 1 The participation of the Netherlands in the enhanced cooperation on the establishment of the EPPO is confirmed. Article 2 Regulation (EU) 2017/1939 shall enter into force in the Netherlands on the day of entry into force of this Decision. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 August 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 283, 31.10.2017, p. 1.